UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 03-4324
ALBERT NEWTON COOMBS,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
             N. Carlton Tilley, Jr., Chief District Judge.
                             (CR-99-69)

                      Submitted: October 3, 2003

                      Decided: October 17, 2003

     Before WILLIAMS, LUTTIG, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

J. David James, SMITH, JAMES, ROWLETT & COHEN, L.L.P.,
Greensboro, North Carolina, for Appellant. Anna Mills Wagoner,
United States Attorney, Sandra J. Hairston, Assistant United States
Attorney, Greensboro, North Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. COOMBS
                              OPINION

PER CURIAM:

   Albert Newton Coombs was convicted in 1999 of conspiracy to
distribute cocaine and crack cocaine in violation of 21 U.S.C. § 846
(2000). His conviction was affirmed on appeal, but his 360-month
sentence was vacated and his case was remanded for resentencing in
light of Apprendi v. New Jersey, 530 U.S. 466 (2000). United States
v. Coombs, No. 99-4951 (4th Cir. Jan. 2, 2002) (unpublished). On
remand, the district court determined that Coombs was responsible for
distributing more than nine kilograms of crack and imposed the statu-
tory maximum sentence of 240 months imprisonment. 21 U.S.C.
§ 841(b)(1)(C) (2000). In this appeal, Coombs challenges the district
court’s determination of the drug quantity attributed to him. We
affirm.

   The indictment charged a conspiracy extending from "in or about
1996, up to and including June 1997, the exact dates . . . unknown."
The district court found that Coombs sold 315 ounces (8.93 kilo-
grams) of crack to Stephen Bines between October 1996 and Novem-
ber 1998. Coombs was also held responsible for five ounces of crack
that co-defendant Michael Shirley sold to Bines, and for smaller
amounts sold to co-conspirator Winston Simpson by Coombs, Shir-
ley, and Robinson. Because he was held responsible for more than 1.5
kilograms of crack, Coombs’ base offense level was 38. See U.S. Sen-
tencing Guidelines Manual § 2D1.1(c)(1) (2002) (1.5 kilograms of
crack or more). Coombs contends that the crack he sold to Bines
between October 1996 and November 1998 was not relevant conduct
because this conduct was neither part of the charged conspiracy nor
part of the same course of conduct or common scheme or plan as the
offense of conviction.

   The district court’s determination of the quantity of drugs attribut-
able to a defendant as relevant conduct is a factual question reviewed
for clear error. United States v. Randall, 171 F.3d 195, 210 (4th Cir.
1999). We find no error here.

   First, the sales to Bines were never separate from the charged con-
spiracy. Bines began buying crack from Shirley and Coombs in 1996
                       UNITED STATES v. COOMBS                         3
when the charged conspiracy was ongoing, and Bines continued to
buy crack regularly from Coombs until November 1998. Bines testi-
fied that he met or was aware of a number of the others involved in
the conspiracy and said that Coombs even invited Bines to transport
drugs from Florida and explained how the drugs were hidden in the
cars used. Moreover, the end date in an indictment does not determine
when the actual conspiracy ended because a defendant "is presumed
to continue in a conspiracy until he withdraws from the conspiracy by
affirmative action." United States v. Barsanti, 943 F.2d 428, 437 (4th
Cir. 1991) (citation omitted).

   Even if Coombs were correct on this point, the crack sales to Bines
would still be relevant conduct. For drug offenses, relevant conduct
includes conduct that was part of the same course of conduct or com-
mon scheme or plan as the count of conviction. USSG § 1B1.3(a)(2).
"Same course of conduct" and "common scheme or plan" are defined
in Application Note 9 to § 1B1.3. Under Application Note 9(B), an
offense may be part of the same course of conduct as the offense of
conviction if it is part of "an ongoing series of offenses." Factors to
be considered in making this determination are: "the degree of simi-
larity of the offenses, the regularity (repetitions) of the offenses, and
the time interval between the offenses." Id. Coombs’ sales of crack
to Bines easily meet this definition.

   Coombs also argues that the quantities of crack he sold to Bines
were not part of the offense of conviction because these amounts were
not attributed to other members of the conspiracy for sentencing pur-
poses. However, the calculation of Coombs’ co-defendants’ sentences
is not relevant to the determination of the sentence in Coombs’ case.

   Finally, Coombs contests the 12.7 kilograms of cocaine powder
attributed to him in the presentence report arguing that the testimony
of witnesses Winston Simpson and Michelle Shelf was not suffi-
ciently credible or reliable to support a finding that he was responsi-
ble for this amount of cocaine powder. This issue is moot because the
district court did not make a finding concerning cocaine powder at
Coombs’ sentencing. In light of the court’s determination that more
than 1.5 kilograms of crack was properly attributed to Coombs—
which gave him the highest possible base offense level of 38 under
4                     UNITED STATES v. COOMBS
§ 2D1.1—the quantity of cocaine powder Coombs distributed was
immaterial.

   We therefore affirm the sentence imposed by the district court. We
dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and argu-
ment would not aid the decisional process.

                                                        AFFIRMED